Citation Nr: 1736309	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for a left knee disorder.

3.  Entitlement to service connection for a neurological disorder of the bilateral upper extremity (BUE neuropathy), to include diabetic peripheral neuropathy and carpal tunnel syndrome (CTS), to include as due to service-connected diabetes mellitus type II or exposure to herbicide agents.

4.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus type II or exposure to herbicide agents.

5.  Entitlement to an initial rating in excess of 30 percent prior to November 14, 2014, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 20 percent for left shoulder degenerative joint disease (left shoulder DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2010 (back disorder, knee disorder, PTSD, and left shoulder DJD) and April 2012 (BUE neuropathy and hypertension) by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

The issues of entitlement to service connection for BUE neuropathy and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in July 2008, the RO denied the Veteran's claim of entitlement to service connection for a back disorder and a left knee disorder.

2.  Evidence added to the record since the final July 2008 rating decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

3.  Evidence added to the record since the final July 2008 rating decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.

4.  Prior to November 14, 2014, the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of his psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

5.  Since November 14, 2014, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

6.  The Veteran is right hand dominant.

7.  For the entire appeal period, the Veteran's left shoulder DJD is manifested by complaints of pain and loss of range of motion of the arm, but not to 25 degrees from his side, without ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or malunion or nonunion of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied service connection for a back disorder and a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2016)]. 

2.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for a back disorder has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for a left knee disorder has not been received.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for an initial rating in excess of 30 percent prior to November 14, 2014, and in excess of 50 percent thereafter for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

5.  The criteria for a rating in excess of 20 percent for left shoulder DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5299-5201 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

A.  Application to Reopen Previously Denied Claims

The Veteran's original claim for service connection for back and left knee disorders were denied in a July 2008 rating decision, and he was notified of the decision and his appeal rights later that month.  He did not enter a notice of disagreement with such decision.  Further, no new and material evidence was received within one year of the notification of the decision, and relevant service department records have not since been received.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for back and left knee disorders was denied in the July 2008 rating decision because there was no evidence that either condition was incurred in or caused by service.  In this regard, the AOJ noted that the Veteran's service treatment records were negative for any complaints, treatment, or findings referable to a back and/or left knee disorder.  Further, the current record failed to establish a current diagnosis of a back and/or left knee disorder related to service.  At such time, the AOJ considered the Veteran's statements, service treatment records, and post-service private and VA treatment records.  

The evidence received since the July 2008 rating decision includes lay statements from the Veteran (including his October 2016 hearing testimony), VA treatment records, and VA examination reports.  However, while new, such evidence is cumulative and redundant of evidence previously of record and does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claims for service connection for back and left knee disorders.  In this regard, the lay statements and hearing testimony include duplicative information regarding the incurrence of such injuries during service that the Veteran provided in conjunction with his previous claim for benefits.  Moreover, much of the newly received medical evidence is irrelevant as it relates to the Veteran's other claims on appeal and does not include evidence relating his claimed back and left knee disorders to his military service.  In this regard, while the record now demonstrates current diagnoses of back and left knee disorders, there is still no competent opinion relating such to the Veteran's military service. 

In addition to being cumulative and redundant, the Veteran's submissions and his testimony, while accepted as credible, are not competent to address the underlying issue of a nexus between his back and knee disorders and his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("[a]lthough the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with"); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the statements do not provide a reasonable basis for establishing the claims.

Therefore, the Board finds that the evidence received since the July 2008 final RO decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the 
Veteran's claims for service connection for back and left knee disorders.  Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeal must be denied.  As new and material evidence to reopen the finally disallowed claims of entitlement to service connection has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

	i.  PTSD  

The Veteran contends that higher initial ratings for his PTSD are warranted due to the severity of his symptoms, to include anger, hypervigilance, impaired sleep, and nightmares.  Prior to November 14, 2014, such disability was evaluated as 30 percent disabling and, thereafter, such was rated as 50 percent disabling under the criteria of DC 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The pertinent evidence of record consists of VA examinations conducted in August 2010, March 2012, and November 2015; VA treatment records (including group therapy records); lay statements from the Veteran; and testimony to the undersigned Veterans Law Judge during the October 2016 hearing.  The Veteran has endorsed such symptoms as anxiety, depression, irritability/anger, intrusive thoughts, flashbacks, nightmares/sleep disturbance, hypervigilance, avoidance, and exaggerated startle response, throughout the course of the appeal.

Prior to November 14, 2014

The Board finds that a rating in excess of 30 percent for PTSD is not warranted prior to November 14, 2014, as there is no evidence, either lay or medical, to establish the presence of symptoms of the type and severity necessary to warrant a higher rating.  More importantly, there is no indication that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

Regarding the Veteran's social relationships during this period, he maintained a self-described good marriage with his wife of many decades (albeit, to her credit for "put[ting up with a lot with [him]"), his four children, grandchildren, and some friends; he described a close familial relationship in which he saw or spoke with his children daily.  See August 2010 and March 2012 examination reports.  While the Veteran reported at the March 2012 examination that he had one failed marriage prior to his current relationship, he attributed such to the infidelities of his first wife.  Similarly, during the 2010 examination, he endorsed a reduction in the amount of time he saw his "many" friends, but he attributed this to his 2009 retirement from the workforce.  Moreover, at that examination, he reported enjoying several activities, including watching television, listening to music, working on the computer, attending church, and occasionally bowling and fishing.  Thereafter, during the 2012 examination, he described himself as a loner and only saw his friends rarely outside of group therapy.  Nevertheless, he indicated that he occasionally went out to eat with his wife.

Turning to occupational impairment during this period, the Veteran reported to the 2010 VA examiner that he had retired from work in 2009 and that his PTSD did not cause his unemployment.  Indeed, the record also contains a June 2015 submission from the Veteran's previous employer noting that the Veteran's employment ended in relation to a lay off.  At the 2012 examination, while he reported "alright" relationships with his co-workers and some mild strife with his managers prior to 2009, he ultimately reported that he stopped working in 2009 because he was worn out from working two jobs.  Additionally, despite any workplace tension with his supervisors, which apparently resulted in several suspensions over his working career (which was notably prior to the period on appeal), he denied ever having been fired from a position due to his PTSD.  Similarly, while he dropped out of college after service, he attributed this to the problems in his first marriage. 

Furthermore, the symptoms the Veteran described to the 2010 VA examiner (mild memory impairment, mild obsessive ritualistic behavior (lock checking, etc.), mild depression, moderate anxiety, and sleep impairment) and the 2012 examiner (rare feelings of depression, low energy, poor sleep, nightmares, mild attention problems, anxiety, and difficulty establishing effective relationships), and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 30 percent rating.  In this regard, while impairment of memory, problems concentrating, and difficulty establishing and maintaining effective work and social relationships are symptoms of a 50 percent rating, the Board finds that the severity, frequency, and duration of such symptoms do not result in occupational and social impairment with reduced reliability and productivity.  Indeed, the VA examiners found that such symptomatology was reflective of mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; such is commensurate with a lesser 10 percent rating.  Additionally, the 2012 examiner noted that the Veteran's symptoms had only a "mild impact on social and occupational functioning as reflected...[by] the fact that although the [V]eteran [was] experiencing symptoms that [were] subjectively distressing for him, he [was] managing his symptoms in a way that limit[ed] their impact on social and occupational functioning."

Ratings in excess of 50 percent are similarly not warranted as the evidence discussed above does not indicate that the Veteran's PTSD symptoms caused deficiencies in most areas or total social and occupational impairment.  

Thus, the Board finds that the Veteran's PTSD symptoms did not result in occupational and social impairment with reduced reliability and productivity prior to November 14, 2014.  

Since November 14, 2014

The Board finds that a rating in excess of 50 percent for PTSD is not warranted since November 14, 2014, as there is no evidence, either lay or medical, to establish the presence of symptoms of the type and severity necessary to warrant a higher rating.  More importantly, there is no indication that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Regarding the Veteran's social relationships during this period, he was still married to his wife of many decades.  While she reported at the October 2016 Board hearing that the couple were leading parallel lives, she also reported driving the Veteran places due to hip pain and road rage and traveling with him when she was able.  At the hearing, the Veteran reported that the two went fishing together and worked in the yard together occasionally and, at the November 2015 VA examination, he reported that the couple went out to eat (with his back to the wall for surveillance sake) and saw live jazz.  Aside from these outings, he reported avoiding crowds in general.  He still had a positive relationship with his children and "described joyful family interactions with his children and grandchildren[]" to the 2015 examiner.  He endorsed few friends outside of his family, but noted relationships with a cousin and two brothers.  Thus, while limited, the Veteran maintained relationships with a number of people during this period and had some social life.

Turning to occupational impairment during this period, the Veteran again reported to the 2015 examiner that he had retired from work in 2009.  At that time, he speculated that, when he stopped working and stopped coaching sports teams, he had an increase in his emotional difficulties.  Specifically, he noted that, while he "was ready to slow down," that seemed to have caused an increase in his PTSD symptoms.  However, the Veteran's reports that his PTSD symptoms actually worsened when he stopped working do not support a finding that his PTSD symptoms caused deficiencies in most areas, including in his occupation.

Furthermore, the symptoms the Veteran described to the 2015 VA examiner (depressed mood (but not near-continuous depression), anxiety, suspiciousness, impaired speech, circumstantial speech, and difficulty maintaining and establishing effective work and social relationships (but not the inability to establish and maintain effective relationships)) and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 50 percent rating.  In this regard, neither the Veteran nor the examiner endorsed the hallmark symptomatology of a 70 percent rating (suicidal ideation, near continuous depression, and the like).  Indeed, he relayed a story that demonstrated his impulse control in that he stopped himself from hitting a waitress who startled him from behind.  Moreover, with regard to the symptomatology the Veteran did endorse, the Board finds the severity, frequency, and duration of such symptoms do not result in occupational and social impairment with deficiencies in most areas.  As during the appeal period prior to November 14, 2014, the 2015 VA examiner found that such symptomatology was reflective of mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; such is commiserate with a lesser 10 percent rating.  

A rating in excess of 70 percent is similarly not warranted as the evidence discussed above does not indicate that the Veteran's PTSD symptoms caused total social and occupational impairment.  Ultimately, the Board finds that the Veteran's PTSD symptoms have not resulted in occupational and social impairment in most areas or total social and occupational impairment since November 14, 2014.  

	ii.  Left Shoulder Disability

The Veteran contends that he is entitled to an increased rating for his left shoulder disability due to pain and his inability to sleep on his left shoulder, put his arm behind his head, or lift things over his head. 

Disability of the musculoskeletal system is primarily the inability, due to damage, infection in parts of the system, functional loss, weakness or pain, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Notably, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).   
In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  In the instant case, the record reflects that the Veteran's left shoulder was examined by VA in September 2010, April 2012, and April 2016.  Upon a review of the VA examination reports, the Board notes that testing with the range of the opposite undamaged joint of the right shoulder was conducted and it was noted that there was pain with weight-bearing; however, as the Veteran's shoulder is being evaluated, range of motion testing on weight-bearing and nonweight-bearing are inapplicable.  Further, while such examinations do not reflect passive range of motion testing, the evidence does not suggest, and the Veteran has not argued, that his range of left shoulder motion would be further limited in such capacity.  In fact, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra.

Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran's left shoulder disability has been rated by analogy under DC 5201.  Under DC 5201, limitation of arm motion that is limited to shoulder level warrants a 20 percent rating in the major and minor extremity.  Such limitation that is limited midway between the side and shoulder level warrants a 20 percent rating in the minor extremity and a 30 percent rating in the major extremity.  Such limitation to 25 degrees from the side warrants a 30 percent rating in the minor extremity and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

The appeal period before the Board stems from the Veteran's claim for an increased rating for his left shoulder disability, which was received by VA on May 21, 2010.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

After a careful review of the record, the Board finds that a rating in excess of 20 percent for left shoulder DJD is not warranted pursuant to DC 5201 as there is no evidence of limitation of the left arm, the minor extremity, to 25 degrees from the side (abduction).

Initially, the preponderance of the evidence indicates that the Veteran is right handed and, thus, the provisions related to the major extremity are not for application to his left shoulder DJD.  In this regard, while the Veteran reported to April 2012 and June 2015 VA examiner that he is left handed, he reported during a September 1968 VA examination, a September 2010 examination, and the October 2016 Board hearing that he was right handed, but his father taught him how to do many things with his left hand.  Notably, the ability for the Veteran to perform activities with his left hand does not vitiate the fact that his major extremity is on the right.  To the contrary, it is an indication that even if the Veteran is no longer able to perform activities with his left arm that he used to be able to perform, he is still capable of performing those activities with his major extremity on the right.  Thus, to establish entitlement to a higher 30 percent rating, there must be evidence that the Veteran's ability to lift his arm from the side was limited to 25 degrees.  

During the entire appeal, the Veteran's left shoulder forward flexion and abduction were limited to, at worst, 70 and 60 degrees respectively.  See April 2016 VA examination.  Even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, the Board finds that he is not entitled to a rating in excess of 20 percent under DC 5201.  Specifically, as demonstrated during the 2010, 2012, and 2015 VA examinations, the Veteran had pain on motion, but there is no indication that such resulted in additional functional loss (aside from loss of forward flexion during the 2010 examination), to include a greater loss of abduction.  Additionally, while the Veteran endorsed flare-ups during the three examinations, he described his flare-ups as various types of pain (burning, stabbing, throbbing), a symptom compensated by the currently assigned rating.    

While the Veteran has endorsed pain, instability, weakness, give-way, stiffness, locking, swelling, fatigability, lack of endurance, abnormal movement (pops), and guarded movement, and while the 2016 examiner acknowledged functional loss due to such symptoms, the Board finds that they do not more nearly approximate the ability to lift his arm to only 25 degrees from his side.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5201.

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable DCs related to the shoulders.  However, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or malunion or nonunion of the clavicle or scapula that affects range of motion of the shoulder joint, as documented in the VA examination reports and treatment records.  In this regard, while the 2016 examiner stated that the Veteran's left shoulder would have less movement due to ankylosis, adhesions, and the like, he and the other two examiners specifically found there was no evidence of ankylosis.  Consideration of DCs 5200, 5202 and 5203 is therefore not warranted.

	iii.  Other Considerations

While the Board has included detailed descriptions of the findings noted at his VA examinations, the Board acknowledges that the Veteran has received VA treatment during the appeal period.  However, the findings and symptoms included in such treatment records are consistent with the findings noted by the VA examiners, and do not show a greater level of social and occupational impairment as a result of PTSD or more severe or additional symptoms of his left shoulder disability that warrant a higher or separate rating.     

In reaching its conclusions, the Board acknowledges the Veteran's belief that his symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's disabilities, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.  

The Board has considered whether additional staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected PTSD and left shoulder DJD; however, the Board finds that the currently assigned staged rating for his PTSD represents the earliest date of an increase in his symptomatology and that the remainder of his symptomatology referable to both disabilities has been stable throughout the appeal.  Therefore, assigning staged ratings for his left shoulder DJD or further staged ratings for his PTSD is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In this regard, the record does not show that the Veteran's PTSD and left shoulder DJD alone render him unemployable as evidenced by the functional impact of such disabilities as noted by the Veteran, who repeatedly reported during the appeal that he retired in 2009 due to being tired, and noted by the VA examiners, none of whom opined that the Veteran's PTSD or left shoulder rendered him unemployable.  See 2010, 2012, and 2015 PTSD examination reports and 2010, 2012, and 2016 shoulder examination reports).  As such, the Board finds that a claim for a TDIU is not raised in connection with the Veteran's claims addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ultimately, the Board finds that the preponderance of the evidence is against an initial rating in excess of 30 percent  prior to November 14, 2014 and a rating in excess of 50 percent thereafter for the Veteran's PTSD, and a rating in excess of 20 percent for his left shoulder DJD.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claims for increased ratings are denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a back disorder is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a left knee disorder is denied.

An initial rating in excess of 30 percent prior to November 14, 2014, and in excess of 50 percent thereafter for PTSD is denied.

A rating in excess of 20 percent for left shoulder DJD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims for service connection for hypertension and a neurological disorder of the BUE so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Initially, remand is required to afford the Veteran with VCAA notice as to the information and evidence necessary to substantiate a claim of secondary service connection in light of the fact that he has alleged that his hypertension and neurological disorder of the BUE are caused or aggravated by his service-connected diabetes mellitus type II.  

The Board further finds that a remand is necessary in order to afford the Veteran a new VA examination so as to address the nature and etiology of such claimed disorders.  In this regard, in April 2012, a VA examiner opined that it was less likely than not that the Veteran's hypertension was caused by his service-connected diabetes.  In support thereof, the examiner cited numerous medical records showing the Veteran's hypertension was diagnosed prior to his diabetes.  Unfortunately, as the examiner failed to provide an opinion as to whether the Veteran's hypertension was aggravated by his service-connected diabetes, remand is required for procurement of an addendum opinion.  Additionally, as the Veteran is presumed under law to have been exposed to herbicide agents coincident with his service in Vietnam, an opinion should be obtained as to whether his hypertension was caused by such exposure.  In this regard, the Board notes that hypertension is not on the list of diseases presumed to be related to herbicide exposure; however, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the examiner should consider the National Academy of Science's (NAS's) Update 2012 addressing the relationship between hypertension and herbicide exposure.  

The Veteran also asserts that he has a BUE neurological disorder that was caused or aggravated by his service-connected diabetes.  Notably, VA and private clinicians have not diagnosed the Veteran with BUE diabetic peripheral neuropathy, which is the disorder the Veteran believes he has.  In this regard, while the Veteran submitted a Disability Benefits Questionnaire in December 2016 in regard to his claim that he has diabetic neuropathy of the BUE, his physician noted his subjective complaints, but found that, while he had symptoms of an upper extremity neuropathy, such had not been confirmed by an EMG.  As such, she indicated that the Veteran did not have upper extremity diabetic peripheral neuropathy.  However, an April 2012 VA examiner noted the Veteran had symptoms similar to those of carpal tunnel syndrome (CTS), but such was not related to diabetes.  He confirmed in a May 2012 addendum that the Veteran's upper extremity condition was noted to be due to median nerve compression.  Notably, the other medical evidence of record fails to reveal any confirmed diagnosis of CTS.  As it is unclear whether the Veteran actually has a BUE neurological disorder and as the 2012 examiner failed to provide an opinion as to whether CTS was aggravated by diabetes or caused by exposure to herbicide agents, the Board finds that remand for a new VA examination and opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension and a BUE neurological disorder as secondary to service-connected diabetes.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any BUE neurological disorders and the etiology of his hypertension.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Thereafter, the examiner should respond to the following:

a)  Please identify any BUE neurological disorders that have been present at any time during the pendency of the claim, to include BUE diabetic neuropathy and CTS.  Please specifically consider and discuss the April 2012 VA examiner's opinion that the Veteran's symptoms were consistent with a CTS diagnosis.

b)  For any BUE neurological disorder that is diagnosed (if any), is it at least as likely as not (i.e. 50 percent or greater probability) that the disorder is directly related to service, to include the Veteran's exposure to herbicide agents while stationed in Vietnam?

The examiner should explain the reasons for the conclusions reached.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included delayed onset neuropathy in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's BUE neurological disorder, without regard to the conditions VA recognizes as being due to herbicide agents, is nevertheless at least as likely as not related to his exposure to herbicide agents in Vietnam.

c)  For any BUE neurological disorder that is diagnosed (if any), is it at least as likely as not that the disorder was caused or aggravated by the Veteran's service-connected diabetes?  For any aggravation found, the examiner should state, to the best of her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

d)  Is it at least as likely as not that the Veteran's hypertension is the result of an incident in service, to include exposure to herbicide agents while stationed in Vietnam?  In offering such opinion, the examiner should consider NAS's Update 2012 addressing the relationship between such disease and herbicide exposure.

The examiner should explain the reasons for the conclusions reached.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included hypertension in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being due to herbicide agents, is nevertheless at least as likely as not related to his exposure to herbicide agents in Vietnam. 

e)  Is it at least as likely as not that the Veteran's hypertension was aggravated by his service-connected diabetes?  For any aggravation found, the examiner should state, to the best of her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


